Citation Nr: 0515156	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's application to reopen a 
claim for service connection for a low back disorder.  The 
case was forwarded to the Board.  In July 2003, the Board 
reopened the claim and REMANDED it to the RO for additional 
development.  That development has been completed to the 
extent possible, and the case was returned to the Board.  

As an additional matter, in a correspondence from the veteran 
received in July 2004, he appears to be raising claims for 
schizophrenia, tension headaches and hypertension.  This 
matter is referred to the RO for clarification as to whether 
he is in fact raising these claims.


FINDING OF FACT

The veteran was evaluated for recurrent complaints of low 
back pain while on active duty and diagnoses of a lumbar 
strain and chronic low back pain were recorded during that 
time; he also complained of low back pain upon his separation 
from service but a clinical examination of the 
musculoskeletal system and spine was reported as normal; he 
has been seen sporadically for low back complaints since 
service but the earliest indication of his current low back 
disability, degenerative joint and disc disease, is more than 
30 years post-service and the only competent opinion that 
addresses the question of whether a current low back 
disability is linked to service clearly weighs against the 
claim.  

 
CONCLUSION OF LAW

A chronic low back disorder was not incurred during or 
aggravated by active service, nor may arthritis of the 
lumbosacral spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

The Board concludes that the discussions in the July 2003 
Board decision; the December 2001 rating decision; the March 
2002 Statement of the Case; the October 2004 Supplemental 
Statement of the Case and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim for service connection, 
complied with VA's notification requirements and set forth 
the laws and regulations applicable to the veteran's claim.  
Further, the November 2001, August 2003 and the January 2004 
letters from the RO to the veteran informed him of the types 
of evidence that would substantiate his claim, that he could 
obtain and submit private evidence in support of his claim, 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
notice was provided to the veteran in November 2001.  
Additionally, the veteran has been presented subsequent 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claims.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the letters of November 2001, August 
2003 and January 2004, from the RO provided to the appellant 
do not contain the precise language of the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim for service connection.  In the 
letters noted above, the RO asked the veteran to inform the 
RO about any additional information or evidence that he 
wanted the RO to obtain.  In an April 2005 letter, the RO 
informed him that his appeal had been certified to the Board, 
the RO also informed him that he could submit additional 
evidence concerning his appeal within 90 days of the date of 
the letter, or the date that the Board promulgated a decision 
in his case, whichever came first.    

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
November 2001, August 2003 and the January 2004 
correspondence and notified the veteran of the enactment of 
the VCAA.  The RO notified him of the types of evidence 
required to substantiate his claim and that VA would obtain 
such records if their release were authorized.  The RO 
advised the veteran to identify any evidence not already of 
record, and to complete authorization forms (VA Forms 21-
4142) as needed for the release of any such evidence 
pertaining to the issue currently on appeal and a medical 
history form.  The RO advised the veteran that it would 
obtain such records if their release were authorized. 

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the Board 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board further notes that the executed forms were 
returned to the RO denying release of authorization of 
records.   The duty to notify has thus been satisfied, as the 
veteran has been provided with notice of what is required to 
substantiate his claim.

As to any duty to provide an examination and/or opinion 
addressing the question of whether the veteran has a current 
low back disability linked to service, the Board notes that, 
in the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4) (2004). 

Pursuant to a Board remand, the veteran was provided a VA 
examination that included an opinion addressing the contended 
causal relationship between his low back disability and 
service.  That examination reports reflects a complete review 
of the relevant evidence in the claims file, an appropriate 
examination, and the opinion fully addresses the question at 
hand, this evidence, when considered with the other relevant 
evidence of record, provides sufficient findings upon which 
to resolve this appeal.  Under these circumstances, the Board 
finds that the evidence is sufficient to make a decision on 
the claim; there is no duty to provide a medical examination 
or opinion.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Background

The veteran's service medical records showed treatment on 
various occasions for complaints of low back pain, including 
records dated in October 1964, December 1964, and February 
1965.  In pertinent part, the records from October 1964 
indicated that he reported back pain off and on for the 
preceding 2 to 3 years.  (He entered service in March 1961.)  
An October 1964 service medical report noted an impression of 
chronic low back strain with pain radiating down the 
posterior aspect of the legs.  The report also indicated that 
the pain had been aggravated by lifting and loading heavy 
weapons.  In December 1964, the veteran was diagnosed with 
chronic intermittent low back pain.  X-rays of the 
lumbosacral spine taken in December 1964 and February 1965 
were negative.  The veteran gave a history of back pain upon 
his separation examination but clinical evaluation of his 
musculoskeletal system and spine at that time was negative 
for any pertinent abnormal findings.  

The veteran's original claim for service connection for a low 
back disorder was denied by a December 1975 rating decision.  
He submitted a notice of disagreement (NOD) to that decision 
in March 1976, wherein he stated that he had experienced back 
pain continuously and intermittently since being discharged 
from service.  He also claimed that 30 days prior to 
discharge, he was placed on light duty for the remainder of 
his time in service as a result of a low back strain

Private medical records dated in January 1999 show that the 
veteran complained of low back pain radiating to his legs.  
The clinician noted a long history of back problems and 
treatment at a VA hospital, which included cortisone 
injections.  X-rays taken of the lumbosacral spine at that 
time, resulted in an impression of nonacute L4-5 and L5-S1 
degenerative disc changes.

Thereafter, the veteran submitted written statements from two 
different individuals, both dated in August 2000.  Both of 
these affiants attested that they had worked with the veteran 
from 1965 to 1968, immediately following his discharge from 
service, and that he was restricted to light duty because of 
a low back disorder.

In a March 2003 personal hearing, the veteran testified that 
his job during service was to load missiles weighing 135 
pounds, that he did this multiple times each day, and he 
indicated that it was this repetitive activity which resulted 
in his back problems.  His in-service treatment for back 
problems was noted, and it was emphasized that he sought 
treatment in February 1965, shortly before his separation 
examination.  The veteran asserted that he had had medical 
treatment for his back problems since his discharge from 
service.  For example, he was treated by a family physician 
for 3 years after service, until this physician's death in 
1968 or 1969.  The veteran added that efforts to get this 
physician's records had been unsuccessful. 

Additional post-service medical records were obtained 
following the July 2003 Board decision.  Post-service VA 
treatment records showed that in August 2000 that the veteran 
reported experiencing back problems since 1964.  A VA 
February 2001 post-service VA report indicated that he was 
seen for back pain radiating to the legs.  The clinician 
noted that the pain was related to a herniated disc that the 
veteran had had for many years.  

On January 2004, the veteran underwent a VA examination.  The 
examiner noted that he injured his back and consequently 
received workers' compensation in the early 1980's for a 
period of approximately two months.  The examiner diagnosed 
the veteran with degenerative joint disease changes and 
degenerative disc changes as revealed by x-rays taken at the 
time of the examination.  The examiner opined that it was 
more likely than not that he did not sustain a back injury 
during service, to such extent that the present back problems 
could be service connected.  He further stated that more 
information needed to be obtained pertaining to the workers 
compensation injury sustained in the 1980's.  The examiner 
indicated that he reviewed the case file, to include the 
witness' statements of August 2000, in preparation for the 
examination.  

At the March 2003 personal hearing the veteran testified that 
he received treatment for his back at a VA facility from 1978 
to 1980.  Thereafter, the RO attempted to obtain these 
records.  However, despite numerous attempts, in March 2004 
the RO was informed that the records were not in the 
facility's system.  

In September 2004, the veteran submitted a statement 
disagreeing with some of the January 2004 VA examiner's 
findings and opinion (see above).  

An August 2004 private medical report submitted one month 
later includes a history of treatment for back pain in 1969 
(approximately four years after the veteran was discharged 
from service).  

Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2004).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of any 
veteran who served for ninety days or more during a period of 
war or peacetime service after December 1946, and a chronic 
disease, including osteoarthritis (degenerative joint 
disease), becomes manifest to a degree of ten percent or more 
within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The evidence of record shows that the veteran was diagnosed 
with a lumbar strain and chronic low back pain during 
service.  He was treated on several occasions for complaints 
of intermittent low back pain radiating to both legs.  It is 
apparent that the veteran's back pain originated after 
service induction and that it was aggravated by lifting of 
heavy objects.  The veteran claims that that 30 days prior to 
discharge he was placed on light duty due to a low back 
strain.  He also complained of back pain at the time of his 
February 1965 separation examination.  However, the clinical 
evaluation of his musculoskeletal system and spine was normal 
at discharge.

Notwithstanding that the separation examination was negative 
for any pertinent abnormal objective findings, it is evident 
that he had recurrent back pain during service and for the 
first few years thereafter.  A private doctor has confirmed 
that he treated the veteran for a back disorder in 1969.  The 
lay statements of former co-workers corroborated that during 
his post-service employment in the several years immediately 
following service discharge, the veteran was placed on light 
duty as a result of his back condition.  The question 
remains, however, whether he had continuity of symptomatology 
during the approximately 30 years in-between that time and 
the demonstration of a low back disability, to include 
degenerative joint and disc disease, in more recent years.   

VA and private post-service medical records dated in recent 
years reflect complaints of low back pain radiating to the 
legs, with a history obtained from the veteran of back pain 
since 1964.  A medical report dated in August 2004, also 
includes a history of the veteran receiving treatment for his 
back disorder since at least as early as 1969.  However, 
these medical records merely recount a history provided by 
the veteran.  The Board notes that a bare transcription of 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Medical records relating to claimed additional 
treatment received immediately following service discharge 
and for alleged treatment received from 1978 to 1980 were not 
obtained.  Thus, the medical evidence of record reflects a 
gap of approximately 30 years.  The Board finds that the lack 
of evidence of treatment during this period of time weighs 
against a finding of continuity of symptomatology.  38 C.F.R. 
§ 3.303; Voerth, supra; Savage, supra.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999). 

Nevertheless, pursuant to the Board's remand, the veteran was 
afforded a VA orthopedic examination for the purpose of 
determining the nature of any current low back disability 
present and obtaining a nexus opinion.  The examiner noted 
all of the relevant service medical records reflecting back 
pain, as well as post-service medical evidence of the same, 
along with an apparent intervening injury in the 1980's.  
Following a review of all of the relevant medical evidence 
and an examination of the veteran, the examiner opined that 
the veteran's back disorder is more likely than not unrelated 
to any incident of service, to include an injury or the 
clinical findings recorded in the service medical records.  
This opinion clearly weighs against the claim and is of 
significant probative value as it was based upon a review of 
the record and supported by a rationale with citation to the 
clinical record.  There is no competent opinion of record 
that indicates otherwise.  

In sum, the veteran was evaluated for recurrent complaints of 
low back pain while on active duty and a diagnosis of a 
lumbar strain and chronic low back pain were recorded during 
that time.  He also complained of low back pain upon his 
separation from service but a clinical examination of the 
musculoskeletal system and spine was reported as normal at 
that time.  While he has been seen sporadically for low back 
complaints since service, there is an apparent gap of 
approximately 30 years between the late 1960s and more recent 
years and the earliest indication of his current low back 
disability, degenerative joint and disc disease, is more than 
30 years post-service.  The only competent opinion that 
addresses the question of whether a current low back 
disability is linked to service clearly weighs against the 
claim.  

For the reasons stated above, the Board finds that service 
connection for a chronic low back disability is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Service connection for a chronic low back disability is 
denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


